*881ON MOTION
PER CURIAM.

ORDER

The Secretary of Veterans Affairs moves to waive the requirements of Fed. Cir. R. 27(f) and to dismiss Lena B. Williams’s appeal from the United States Court of Appeals for Veterans Claims’ judgment in Williams v. Mansfield, 07-2198 (Nov. 13, 2007), for lack of jurisdiction. Williams has not responded.
On August 2, 2007, Williams filed a notice of appeal with the Court of Appeals for Veterans Claims, seeking review of the Board of Veterans’ Appeals’ March 19, 2007, decision that denied her recognition as a surviving spouse eligible for death benefits. The Court of Appeals for Veterans Claims dismissed the appeal as untimely, finding that the appellant filed her appeal more than 120 days after the Board of Veterans’ Appeals mailed its decision. Williams appeals to this court.
In her informal brief, Williams states that her case does not involve the validity or interpretation of a statute, regulation, or a constitutional issue. She states that she wants the court to “see that marriage is [reconsidered] by social security.” Because Williams does not challenge the determination that her appeal was untimely, we deem the proper course is to summarily affirm the Court of Appeals for Veterans Claims’ judgment.
Accordingly,
IT IS ORDERED THAT:
(1) The Secretary’s motions are denied. The judgment of the Court of Veterans Claims is affirmed.
(2) Each side shall bear its own costs.